Citation Nr: 1535896	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  14-03 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota 


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for tinnitus, and if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In May 2015, the Veteran testified before the undersigned via video conference from the RO.


FINDINGS OF FACT

1.  In March 2005, the RO denied service connection for tinnitus.

2.  Evidence submitted since the RO's March 2005 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus, and therefore raises a reasonable possibility of substantiating the claim.

3.  Tinnitus is attributable to service.  


CONCLUSIONS OF LAW

1.  The RO's March 2005 rating decision which denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the RO's March 2005 rating decision denying service connection for tinnitus; thus, the claim of service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

New and Material

In a March 2005 rating decision, service connection for tinnitus was denied on the basis of a lack of both inservice and post-service complaints/diagnosis.  A notice of disagreement was not received within the subsequent one-year period and additional evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's March 2005 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court further stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  

In this case, the new evidence included current diagnoses of tinnitus as documented in October 2012 VA medical records, a January 2013 VA examination, and in a February 2013 VA medical addendum opinion.  

As such, new and material evidence has been received since the RO's March 2005 decision and the claim of service connection for tinnitus is reopened.  38 U.S.C.A.  5108, 7105; 38 C.F.R. § 3.156.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, tinnitus will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A combat veteran may invoke the presumption set forth in 38 U.S.C.A. § 1154(b) to show both that an event that allegedly caused disability occurred in service and that the claimed disability itself was incurred in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran's service personnel records show that he served in Vietnam and with a unit that participated in numerous combat operations.  He is in receipt of, in pertinent part, the Presidential Unit Citation.  He contends that he initially experienced tinnitus while serving in the artillery after being exposed to acoustic trauma.  The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves v. Shinseki, 682 F.3d at 998-99.  

The STRs do not document tinnitus.  However, acoustic trauma is consistent with the Veteran's military service, particularly service generally in combat zones. 38 U.S.C.A. § 1154(a).  

The Veteran was examined by VA in August 2004.  At that time, he denied having tinnitus.  However, the Veteran has explained that he was not having ringing in his ears on that specific day.  In October 2012, the Veteran reported having tinnitus over the past several years, occurring every few days.  In January 2013, the Veteran was examined again and tinnitus was diagnosed.  The examiner noted that the record was negative for complaints of tinnitus until 2012 when the Veteran made a report of tinnitus.  The examiner noted that the Veteran had a significant history of post-service occupational noise exposure.  The examiner cited to the Noise and Military Service Implications, indicating that it was unlikely that delayed onset tinnitus occurred, but rather tinnitus occurs immediately after noise exposure.  In a February 2013 addendum, another VA examiner agreed, noting that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure and was likely related to post-service noise exposure.  The examiner explained that the tinnitus was not of a delayed onset nature and the Veteran's tinnitus began in 2004.  

The Veteran apparently had both service and post-service noise exposure.  He asserts that his tinnitus incepted during his service, so that time preceded the additional post-service noise exposure, especially due to his service in a combat area.  According to the Reeves case, the Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, once establishing that the claimed injury (acoustic trauma in this case) occurred, a Veteran would then only have had to show that the disability he incurred in service was a chronic condition that persisted in the years following active duty.  This basically establishes that the injury in service resulted in permanent disability.  See generally Reeves.

Competent lay evidence may establish the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Tinnitus is the type of medical disorder that is within the Veteran's ability to observe on his own, both during and after service.  Thus, while his statements of inservice noise exposure are competent, so, too, are his statements that he had tinnitus during service, following that noise exposure.  Further, he is also credible in his report of suffering not only acoustic trauma in service, but also the disability of tinnitus during service.  He has credibly stated that he experienced tinnitus following loud noises from weaponry (combat-related exposure).  The Board has no reason to doubt the credibility of his statements, especially since his assertions of loud noises from weaponry are consistent with the circumstances, conditions, and hardships of his service.  Thus, there is credible evidence that tinnitus occurred after acoustic trauma during his service.  As to continued tinnitus after service, the Veteran indicated that the tinnitus was intermittent, i.e., not every day, but recurrent.  

Because the Veteran has credibly asserted that the tinnitus began during service, this undermines the premise of the negative medical opinions in this case and diminishes their value.  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, taking into consideration the nature of the Veteran's service in a combat zone and his competent and credible statements, the Board finds that tinnitus had its onset during military service and has continued since that time, as a chronic condition.  Thus, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


